Honorable Doug Crouch        Opinion No. c-635
  District Attorney
  Tarrant County               Re:   Whether a corporation court
  Fort Worth, Texas                  may legally tax costs in a
                                     criminal case.
  Dear Sir:

          By your recent letter you have requested an opinion
  of this office as follows:

             "We would, therefore, like to request
         your opinion whether, in view of the above
         mentioned statutes, the County Judge or
         County Clerk should Impose, require to be
         collected, or record any costs (except the
         maximum of'$T:50 for a warrant commented on
          in Article 45.06) which are assessed by the
         .Corporatlon Court in cases which are on ap-    ,'
         peal from said Corporation Court.
             "We would further like to request your
          opinion as to the legality of a corporation
          court assessing or collecting any costs In
          a criminal case."

           Insofar as your statement in parenthesis "(exce t the
, maximum of $7.50 for a warrant commented on in Article t 5.06):
  is concerned, we direct your attention to the fact that Arti-
  cle 45.06, of the 1966 Code of Criminal Procedure, after pro-
  viding for a city to make rules providing for execution a-
  gainst the property of the defendant, or imprisonment of the
  defendant for the collection of fines imposed by the Corpo-
  oration Court, then provides that "All such fines, and the
  special expenses described in'Artlcle~l7.04 dealing withthe
  requisites of a personal bond and a special expense for the
  Issuance and service of a warrant of arrest, after due notice,
  not to exceed $7.50, shall be paid. in& the city treasury for
  the use and benefit of the city, town or village."
          Article 17.04 of the Code provides for the requisites
  of a personal bond, and the conditions of the bond are that.




                               -3083-
.



    Honorable Doug Crouch, page 2 (c-635)


    the defendant will pay to the court the principal sum of
                    dollars plus all necessary and reasonable ex-
    penses incurred In any arrest for fallure'.toappear. It neces-
    sarily follows that If the defendant fails to appear, and a
    forfeiture of the bond has been declared, that, not only the
    principal of the bond but such special expenses would be re-
    coverable In a civil suit as provided in Article 22.10 of the
    Code. Such spemexpenses      for the Issuance and service of
    a warrant of arrest referred to In Article 45.06 would not be
    chargeable as costs in the criminal case.
            Articles 45.07 and 45.11, 1966 Code of Criminal Pro-
    cedure provides as follows:

           Article 45.07    Collection of costs
               "NO costs shall be provided for by any
            ordinance of any incorporated city, town,
            or village, and none shall be collected."
            Article 45.11   Disposition of fees
               "The fine imposed-on appeal and the
            cos'tsImposed on appeal shall be col-
            lected of the defendant, and such fine
            of the corporation court when collected
            shall be paid into the municipal treas-
            ury."
            It is the opinion of thls of,ficethat the county judge
    or county clerk cannot lawfully tax costs in criminal cases
    on appeal from the corporation court other than those costs
    which are incurred in the county court by virtue of the 1966
    Code of Criminal Procedure. The corporation court cannot law-
    fully tax costs against a defendant in a criminal case.


               The county judge or county clerk cannot
            collect, Impose or record any costs assessed
            by the corporation court in criminal cases.
            The corporation court cannot lawfully tax
            any costs against a defendant in,a criminal
            case.
               Expenses allowed by Article 17.04, 1966
            Code of Criminal Procedure, are collectable




                                  -3084-
,




    Honorable Doug Crouch, page 3 (c-635)


            only by civil judgment and not as costs in a
            criminal case.

                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General of Texas




                                        Assistant Attorney General


    APPROVED:

    OPINION COMMITTEE
    W. V. Geppert, Chairman
    W. 0. Shultz
    Philllp Crawford
    Lonny Zwiener
    Robert Flowers

    APPROVED FOR TBE ATTORNEY GENERAL
    By: T. B. Wright




                               -3085-